Name: 2014/231/EU: Council Decision of 14 April 2014 on the conclusion of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part, as regards matters related to readmission
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  migration;  European construction
 Date Published: 2014-04-26

 26.4.2014 EN Official Journal of the European Union L 125/46 COUNCIL DECISION of 14 April 2014 on the conclusion of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part, as regards matters related to readmission (2014/231/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(3), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with the Council Decision 2014/229/EU (2), the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (the Agreement) was signed on 9 November 2009, subject to its conclusion at a later date. (2) In accordance with Articles 1 and 2 of the Protocol (No 21) on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, those Member States are not taking part in the adoption of this Decision and are not bound by it or subject to its application. (3) In accordance with Articles 1 and 2 of the Protocol (No 22) on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. (4) The provisions of the Agreement other than those of Article 34(3) related to readmission are the subject of a separate Decision (3) to be adopted in parallel to this Decision. (5) The Agreement should be approved on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (4), as regards Article 34(3) thereof, is hereby approved on behalf of the European Union. Article 2 The High Representative of the Union for Foreign Affairs and Security Policy shall chair the Joint Committee provided for in Article 41 of the Agreement. The Union or, as the case may be, the Union and the Member States, shall be represented in the Joint Committee depending on the subject matter. Article 3 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 48(1) of the Agreement. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President C. ASHTON (1) Consent given on 26 February 2014 (not yet published in the Official Journal). (2) Council Decision 2014/229/EU of 27 October 2009 on the signing of the Framework Agreement on comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (see page 16 of this Official Journal). (3) Council Decision 2014/230/EU of 14 April 2014 on the conclusion of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part, with the exception of matters related to readmission (see page 44 of this Official Journal). (4) The text of the Agreement has been published in OJ L 125, 26.4.2014, p. 17, together with the decision on signature.